By the Court.
The plaintiff was injured by reason of a wire extending over a public sidewalk from land occupied by the defendants. She had known of the position of the *379wire for several months. On her way for a young grandchild who had strayed upon the public street she came in contact with the wire and was injured. The plaintiff by her knowledge of the wire was not precluded from recovery on the ground of assumption of risk or of want of due care. The case was rightly submitted to the jury. It is covered in every particular by Agnew v. Franks, 255 Mass. 539.

Exceptions overruled.